DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branstetter (2006/0043350).

Regarding claim 1, Branstetter teaches a ramp for assisting the loading of a vehicle onto a rollback car carrier or the 5like comprising: a front ramp assembly (22); a middle ramp (32) assembly rotatably connected to said front ramp assembly; a rear ramp assembly (42) rotatably connected to said middle ramp 10assembly; and a trailer abutment section (54) positioned adjacent to said rear ramp assembly.  

Regarding claim 2, Branstetter teaches the front, middle, and rear ramp assemblies each 15include a top section and two side sections.  

Regarding claim 4, Branstetter teaches the top sections of the front, middle, and rear ramp assemblies each includes grip tape (24, 34, 44) on a portion thereof.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branstetter (2006/0043350) in view of Forbis et al. (8,782,839) (“Forbis”).

Regarding claim 3, Branstetter teaches the invention as described above but fails to teach the top sections of the front, middle, and rear ramp assemblies each comprise a multitude of height varying multi-directional ribs on a portion thereof.  Forbis teaches a ramp having a top surface comprising a multitude of height varying multi-directional ribs (78) on a portion thereof (diamond tread has a varying height and is multidirectional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the varying height and multidirectional skid surface of Forbis for the skid surface of Branstetter as it is obvious to substitute one known element for another known element to yield predictable results.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aulicino (7,192,240) in view of Hight (2017/0282645)


Regarding claim 13, Aulicino teaches a kit comprising:  25two ramps (11 for assisting the loading of a vehicle onto a rollback car carrier or the like each comprising: a front ramp (12) assembly; a middle ramp assembly (12) rotatably connected to said front ramp assembly;  30a rear ramp (12) assembly rotatably connected to said middle ramp assembly; and a trailer abutment section (25) positioned adjacent to said rear ramp assembly; a carrying case (80).  Aulicino fails to teach 35a pair of gloves.  Hight teaches a kit for a wheel lift including a pair of gloves.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include gloves in the kit of Aulicino as taught by Hight to protect the users hands.  

Regarding claim 14, Aulicino as modified by Hight teaches the front, middle, and rear ramp assemblies each include a top section (15) and two side sections (16).  
Allowable Subject Matter
Claim 20 is allowed.
Claims 5-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 24, 2021